EX-10.1 2 ex10-1.htm INCREMENTAL REVOLVING COMMITMENT AGREEMENT DATED MAY 25,
2016

 

Exhibit 10.1

 

INCREMENTAL REVOLVING COMMITMENT AGREEMENT

 

 

THIS INCREMENTAL REVOLVING COMMITMENT AGREEMENT, dated as of May 25, 2016 (this
“Agreement”), with respect to, and modifying, the Credit Agreement referenced
below is by and among FUTUREFUEL CORP., a Delaware corporation (the “Parent”),
FUTUREFUEL CHEMICAL COMPANY, a Delaware corporation (the “Company”, and together
with the Parent, the “Borrowers” and each a “Borrower”), the Subsidiaries of the
Borrowers identified herein, as Guarantors, FIRST COMMUNITY BANK (the “New
Lender”) and REGIONS BANK, as Administrative Agent, Collateral Agent, Swingline
Lender and Issuing Bank.  Capitalized terms used but not otherwise defined
herein shall have the meanings provided in the Credit Agreement.

 

W I T N E S S E T H

 

WHEREAS, a $150 million revolving credit facility has been established in favor
of the Borrowers pursuant to the terms of that certain Credit Agreement dated as
of April 16, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among the Borrowers, the Guarantors party
thereto, the Lenders party thereto and Regions Bank, as Administrative Agent,
Collateral Agent, Swingline Lender and Issuing Bank;

 

WHEREAS, the Borrowers have requested that the Aggregate Revolving Commitments
be increased by $15 million (from $150 million to $165 million) pursuant to
Section 2.1(c) of the Credit Agreement (the “Incremental Revolving Commitment”);

 

WHEREAS, the New Lender has agreed to provide the Incremental Revolving
Commitment on the terms and conditions set forth herein and to become a “Lender”
under the Credit Agreement in connection therewith;

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.         Incremental Revolving Commitment. 

 

(a)        The New Lender hereby agrees to provide a Revolving Commitment to the
Borrowers in an amount equal to its Revolving Commitment set forth on Appendix A
attached hereto.  The New Lender’s Revolving Commitment Percentage of the
Aggregate Revolving Commitments as of the date hereof shall be as set forth on
Appendix A attached hereto.  The existing Appendix A to the Credit Agreement
shall be deemed to be amended to include the information set forth on Appendix A
attached hereto.

 

(b)        The New Lender shall be deemed to have purchased, without recourse, a
risk participation from the Issuing Bank in all Letters of Credit issued by it
under the Credit Agreement and the obligations arising thereunder in an amount
equal to its Revolving Commitment Percentage of the obligations under such
Letters of Credit, and shall absolutely, and unconditionally assume, and be
obligated to pay to the Issuing Bank and discharge when due as provided in the
Credit Agreement, its Revolving Commitment Percentage of the obligations arising
under such Letters of Credit.

 

(c)        The New Lender shall be deemed to have purchased, without recourse, a
risk participation from the Swingline Lender in all Swingline Loans made by it
under the Credit Agreement and the obligations arising thereunder in an amount
equal to its Revolving Commitment Percentage of the obligations under such
Swingline Loans, and shall absolutely and unconditionally assume, and be
obligated to pay to the Swingline Lender and discharge when due as provided in
the Credit Agreement, its Revolving Commitment Percentage of the obligations
arising under such Swingline Loans.

 

2.         Joinder.  Each of the parties hereto agrees that, as of the date
hereof, the New Lender shall (a) be a party to the Credit Agreement, (b) be a
“Lender” for all purposes of the Credit Agreement and the other Credit Documents
and (c) have the rights and obligations of a Lender under the Credit Agreement
and the other Credit Documents.

 

--------------------------------------------------------------------------------

 

 

3.         Representations and Agreements of New Lender.  The New Lender
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all requirements of an Eligible Assignee under
the Credit Agreement and (iii) it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 7.1 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement and, based on such information, has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender; and (b) agrees that it will (i) independently and without reliance on
the Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents and
(ii) perform in accordance with their terms all of the obligations which by the
terms of the Credit Documents are required to be performed by it as a Lender.

 

4.         Conditions Precedent.  This Agreement shall be effective upon
satisfaction of the following conditions precedent (the “Increase Date”):

 

(a)        receipt by the Administrative Agent of counterparts of this Agreement
duly executed by the Borrowers, the Guarantors, the New Lender, the
Administrative Agent, the Swingline Lender and the Issuing Bank;

 

(b)        receipt by the Administrative Agent of a certificate of the Parent
dated as of the Increase Date signed by an Authorized Officer of the Parent
certifying and attaching the resolutions adopted by each Borrower and each
Guarantor approving or consenting to the Incremental Revolving Commitment; and

 

(c)        payment by the Borrowers of the out-of-pocket costs and expenses of
the Administrative Agent and Collateral Agent, including without limitation, the
fees and expenses of Moore & Van Allen, PLLC.

 

5.         Breakage Costs.  Inasmuch as Revolving Loans are outstanding at the
time of the increase in the Aggregate Revolving Commitments and Revolving
Commitment Percentages are being modified pursuant to the terms of this
Agreement, the Borrowers must make prepayments and adjustments on the Revolving
Loans as are necessary to give effect to such increased Aggregate Revolving
Commitments and reallocated Revolving Commitment Percentages.  The Credit
Parties hereby acknowledge and agree that they shall make payment on any
breakage costs in accordance with the terms of Section 3.1(c) of the Credit
Agreement

 

6.         Miscellaneous.

 

(a)        Each of the Credit Parties hereby (i) acknowledges and consents to
all of the terms and conditions of this Agreement, (ii) ratifies and affirms its
obligations under the Credit Documents, (iii) agrees that (A) its obligations
under each of the Credit Documents to which it is party shall remain in full
force and effect according to their terms and (B) this Agreement and all
documents executed in connection herewith do not operate to reduce or discharge
its obligations under the Credit Agreement or the other Credit Documents.

 

 

--------------------------------------------------------------------------------

 

(b)        Each of the Credit Parties hereby represents and warrants to the
Administrative Agent and the Lenders as follows:

 

(i)         Such Credit Party has taken all necessary action to authorize the
execution, delivery and performance of this Agreement.

 

(ii)        This Agreement has been duly executed and delivered by such Credit
Parties and constitutes such Credit Party’s legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be subject to (A) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (B) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).

 

(iii)       No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Credit Party of this Agreement.

 

(iv)       Before and after giving effect to the Incremental Revolving
Commitment, the representations and warranties contained in the Credit Agreement
and in the other Credit Documents are true and correct in all material respects
(other than those representations and warranties that are expressly qualified by
an Material Adverse Effect or other materiality, in which case such
representations and warranties are true and correct in all respects) on and as
of the date hereof, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties are true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties are true and correct in all respects) on and as of such earlier date.

 

(v)        No event has occurred and is continuing, or will result from the
Incremental Revolving Commitment, which constitutes a Default or an Event of
Default.

 

(vi)       The Credit Parties are in compliance, on a Pro Forma Basis after
giving effect to the Incremental Revolving Commitment, with the financial
covenants set forth in clauses (a) and (b) of Section 8.8 of the Credit
Agreement, recomputed as of the last day of the most recently ended Fiscal
Quarter of the Parent for which financial statements have been delivered
pursuant to Section 7.1 of the Credit Agreement.

 

(c)        This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.  Delivery of an executed
counterpart of this Agreement by telecopy or other secure electronic format
(.pdf) shall be effective as an original and shall constitute a representation
that an executed original shall be delivered.

 

(d)        This Agreement shall be deemed to be, and is, a “Credit Document.”

 

(e)        This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

 

[Signatures on Following Pages]

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

BORROWERS:                                                FUTUREFUEL CORP.,

a Delaware corporation

By:                                                                  

Name:  Rose M. Sparks

Title:    CFO, Treasurer, and Secretary

FUTUREFUEL CHEMICAL COMPANY,

a Delaware corporation

By:                                                                  

Name:  Rose M. Sparks

Title:  CFO, Treasurer, and Secretary

Guarantors:                                              FFC GRAIN, L.L.C.,

an Arkansas limited liability company

By:                                                                  

Name:  Rose M. Sparks

Title:  Treasurer and Secretary

 

                                                                       
FUTUREFUEL WAREHOUSE COMPANY, LLC,

an Arkansas limited liability company

By:                                                                  

Name:  Rose M. Sparks

Title:  Treasurer and Secretary

                                                                       

                                                                        LEGACY
REGIONAL TRANSPORT, L.L.C.,

an Arkansas limited liability company

By:                                                                  

Name:  Rose M. Sparks

Title:  Treasurer and Secretary

 

 

NEW LENDER:                                               FIRST COMMUNITY BANK,

as New Lender

By:
                                                                             

Name:

Title:

administrative agent:                          REGIONS BANK,

as Administrative Agent

By:
                                                                             

Name:

Title:

 

SWINGLINE LENDER AND

ISSUING BANK:                                             REGIONS BANK,

as Swingline Lender and Issuing Bank

By:
                                                                             

Name:

Title:

 

 

--------------------------------------------------------------------------------

 

Appendix A

 

Lenders, REVOLVING Commitments and

REVOLVING Commitment Percentages

 

 

 

Lenders

 

Revolving Commitment

Revolving Commitment

Percentage

Regions Bank

$75,000,000.00

45.454545455%

PNC Bank, National Association

$30,000,000.00

18.181818182%

Fifth Third Bank

$25,000,000.00

15.151515151%

UMB Bank

$20,000,000.00

12.121212121%

First Community Bank

$15,000,000.00

9.090909091%

Total:

$165,000,000.00

100.000000000%

 